DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is direct to non-statutory subject matter as follows. Claims 17-20 define a non-tangible computer readable storage medium embodying function description material. However, the claimed does not define a non-transitory computer-readable medium or memory and is thus non-statutory for that reason (i.e., “when functional descriptive material is recorded on some computer-readable medium it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized”- Guidelines Annex IV). That is, the scope of the presently claimed a non-tangible computer readable storage medium can range formed paper on which the program is written, to a program simply contemplated and memorized by a person. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 9, 11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Krahnstoever et al. (US 2006/0215031 A1) in view of IKEDA (US 2017/0289411 A1).
In considering claim 1, Krahnstoever et al. discloses all the claimed subject matter, note 1) the claimed 5detecting, from images captured with the camera, key body points on people in the images is met by the determining the two-dimensional head location and two-dimensional foot location of image data of projective camera 16 (Figs. 3-4, page 5, paragraph #0045 to page 6, paragraph #0055), 2) the claimed selecting, head-toe lines of 10the people who are standing upright in the images is met by the extract and obtaining the head location 212 and the foot location 210 (Figs. 3-4, page 5, paragraph #0045 to page 6, paragraph #0055), and 3) the claimed calibrating the camera from the orthogonal lines with heights is met by the processor 68 which performs a projective camera calibration (Figs. 3-4, page 5, paragraph #0045 to page 6, paragraph #0055). However, Krahnstoever et al. explicitly does not disclose the claimed extracting, from the key body points, orthogonal lines with heights that extend from a head point to a center point of toes of the people.
IKEDA teaches that specifically, a line 130 connecting the feet and the head of a person substantially standing erect is used as a calibration pattern. The error information 140 presented in a transverse side of the line 130 indicates a re-projection error relating to the line 130 (Fig. 12, page 9, paragraph #0107- #0108).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the orthogonal line as taught by IKEDA into Krahnstoever et al.’s system in order to provide a technique enabling a use to easily confirm whether camera parameters are appropriate.
In considering claim 2, the claimed further comprising: executing spatial clustering based on a toe point of the head-toe 15lines to find clusters in every sub-region on a ground plane where the people in the images are standing is met by the center of mass 225 of image 200, the principle point and the vanishing point (Fig. 4, page 6, paragraph #0049 to paragraph #0055 of Krahnstoever et al.).  
Claim 9 is rejected for the same reason as discussed in claim 1 above and further the claimed a lens that captures images with people is met by the camera 16 (Fig. 1, page 2, paragraph #0017 to paragraph #0022 of Krahnstoever et al.), 2) the claimed 30a memory that stores instructions is met by the memory 70 (Fig. 1, page 2, paragraph #0017 to paragraph #0022 of Krahnstoever et al.), and 3) the claimed a processor that executes the instructions to improve calibration of the camera is met by the processor 68 (Fig. 1, page 2, paragraph #0017 to paragraph #0022 of Krahnstoever et al.).
Claim 11 is rejected for the same reason as discussed in claim 2 above.
25	In considering claim 16, the claimed wherein the processor further executes the 5instructions to improve calibration of the camera by: determining an absence of key body points to indicate that certain body parts are not visible from a point-of-view of the lens of the camera is met by the vanishing points (Figs. 3-4, page 5, paragraph #0042 to paragraph #0048 of Krahnstoever et al.).  
Claim 17 is rejected for the same reason as discussed in claim 1 above.
20	In considering claim 18, the claimed in which the method further comprises: determining, from the key body points, a head and toes of the people; and 25providing the head-toe lines to extend from the head to the toes of the people is met by the extract and obtaining the head location 212 and the foot location 210 (Figs. 3-4, page 5, paragraph #0045 to page 6, paragraph #0055 of Krahnstoever et al.).  
6.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Krahnstoever et al. (US 2006/0215031 A1) in view of IKEDA (US 2017/0289411 A1) and further in view of Kawaguchi et al. (US Patent No. 9,412,010 B2).
In considering claim 3, the combination of Krahnstoever et al. and IKEDA disclose all the limitations of the instant invention as discussed in claims 1-2 above, except for providing the claimed further comprising: when one or more spatial clusters is sparse in sub-regions of the 20images, then collecting and analyzing more orthogonal lines in the sub- regions. Kawaguchi et al. teach that FIG. 4 is a diagram for describing the definition of body orientation in the present embodiment, as shown in FIG. 4, body orientation 421 represents the orientation of a line segment that is orthogonal in three-dimensional space to line segment 422 connecting the left and right shoulders of person 340 in which the left and right feet are oriented (Fig. 4, col. 6, lines 19-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sub-regions of the images as taught by Kawaguchi et al. into the combination of Krahnstoever et al. and IKEDA’s system in order to calculate the necessary data for the system.
In considering claim 13, the combination of Krahnstoever et al. and IKEDA disclose all the limitations of the instant invention as discussed in claim 9 above, except for providing the claimed wherein the key points on the people include a neck point, a shoulder point, an elbow point, a wrist point, a hip point, a knee point, and an ankle point. Kawaguchi et al. teach that FIG. 3 illustrates an example of structure model 410 for the body of person 340 (hereinafter referred to as “body model”). Body model 410 is a schematic representation of positional relationships among body parts used in posture estimation. Body model 410 includes at least trunk 411, left thigh 412, left lower leg 413, left foot 414, right thigh 415, right lower leg 416, right foot 417, and head 418 (Figs. 3-4, col. 6, lines 19-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the posture of person as taught by Kawaguchi et al. into the combination of Krahnstoever et al. and IKEDA’s system in order to calculate the necessary data for the system.
Allowable Subject Matter
7.	Claims 4-8, 10, 12, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                     Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Ito (US Patent No. 10,600,218 B2) discloses display control system, display control apparatus, display control method, and storage medium.
	Han et al. (US Patent No. 8,644,552 B2) disclose markerless motion capturing apparatus and method.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 16, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422